                   Case 1:20-cv-03431-AT Document 22 Filed 07/08/20 Page 1 of 2



                                                                                                                            7/8/2020


Attorneys at Law


Jennifer M. Horowitz
t 212.351.4622
f 212.878.8600
JHorowitz@ebglaw.com

                                                                           July 8, 2020


    VIA ECF
    Hon. Analisa Torres
    United States District Judge
    United States District Court
    Southern District of New York
    500 Pearl Street
    New York, New York 10007

                                  Re: Vidal Solar et al. v. Fresh Direct, LLC et al.
                                      Case No. 1:20-cv-03431 (AT)
                                      Letter Motion-On Consent

    Dear Judge Torres:

            Our firm represents the Defendants Fresh Direct, LLC and Fresh Direct Holdings, Inc. in
    the above referenced action. Jointly with counsel for Plaintiffs Vidal Soler, Corey Stewart and the
    putative class, we write to inform the Court that the parties have agreed to participate in private
    mediation. We are in the process of identifying and retaining a mediator. The parties believe that
    private mediation would be an effective manner of achieving an early resolution and global
    resolution of the individual and potential class-wide claims and wish to pursue this avenue prior
    to Court litigation.

             In light of the foregoing private mediation, the parties request that the Court stay the Court
    litigation and remove the matter from the pilot mediation program. Given the initial pretrial
    conference is currently scheduled for August 27, 2020, we also request that the conference be
    rescheduled to a date after completion of private mediation. The parties propose providing the
    Court with a status update stating their anticipated date of mediation by July 17, 2020.



                                                                           Respectfully,

                                                                           /s/ Jennifer M. Horowitz

                                                                           Jennifer M. Horowitz


             Epstein Becker & Green, P.C. | 875 Third Avenue | New York, NY 10022 | t 212.351.4500 | f 212.878.8600 | ebglaw.com

Firm:50900662v1
                  Case 1:20-cv-03431-AT Document 22 Filed 07/08/20 Page 2 of 2


                                              GRANTED in part, DENIED in part.
    July 8, 2020
    Page 2                                    The parties' request to be excused from the pilot
                                              mediation program in favor of private mediation is
                                              GRANTED.

                                              The parties' request for a stay of this action and
                                              adjournment of the initial pretrial conference is
                                              DENIED. The initial pretrial conference will remain
    cc: Ossai Miazad, Esq.                    scheduled for August 27, 2020, at 11:20 a.m. The
        Christopher McNerney, Esq.            parties may renew their request for an adjournment
                                              after providing the Court with an anticipated mediation
                                              schedule.

                                              By July 17, 2020, the parties shall file a status letter
                                              stating the scheduled date of their private mediation.

                                              SO ORDERED.

                                              Dated: July 8, 2020
                                                     New York, New York




Firm:50900662v1
